MEMORANDUM **
Siobhan Teresa McKevitt appeals her 51-month sentence imposed following a guilty plea conviction for importation of approximately 2.45 kilograms of cocaine, in violation of 21 U.S.C. §§ 952 and 960.
McKevitt’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. McKevitt has not filed a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver,1 grant counsel’s *869motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Also, we would review any asserted Rule 11 deficiency for plain error, see United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.2002), and there was no plain error here. Id.